Title: To Benjamin Franklin from Edward Penington, 5 April 1767
From: Penington, Edward
To: Franklin, Benjamin


Respected Friend Benja. Franklin Esqr.
Philad. April 5th. 1767

I received thy favour of Decr. 13th. which Inclosed a Copy of Springett Penns Will. I am very much Obliged for the same as well as the Intelligence that I was soon to receive a power of Attorney to sell the lands. The power has since come to hand and Inclosed is a letter to Ann Penn in answer to what she wrote me on the occasion which after perusing please to forward to her. I am much pleased with the Unreserved manner in which she has transacted this business and shall make it my study to dispose of her Estate on the best terms. As I make no doubt but thee has been a means of procuring this power of Attorney for me, please to Accept of my sincere Acknowledgment of thy Friendship therein. I am very respectfully Thy Assured Friend
Edwd: Penington
 Addressed: To / Benja. Franklin Esqr. / in / London
